            Case 1:20-cv-02150-ELH Document 1 Filed 07/23/20 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                    Northern Division

 SHELVA CORBIN
 31823 Northwestern Pike
 Romney, WV 26757;

                         Plaintiff
     v.

 H&S BAKERY, INC. d/b/a SCHMIDT                       Case No. ________
 BAKING COMPANY, INC.
 7801 Fitch Lane,                                     JURY TRIAL DEMANDED
 Baltimore, Maryland 21236

                       Defendants

                             COMPLAINT AND JURY DEMAND

       NOW COMES the Plaintiff, Shelva Corbin, by and through undersigned counsel, and

seeks a trial by jury on all counts alleged against Defendant H&S Bakery, Inc. d/b/a Schmidt

Baking Company, Inc., and states as follows:

                                            PARTIES

       1.       Plaintiff, Shelva Corbin (“Plaintiff”), is an adult individual currently residing at

31823 Northwestern Pike, Romney, West Virginia, 26757.

       2.       Defendant, H&S Bakery, Inc. d/b/a Schmidt Baking Co., Inc. (“Defendant”), is a

corporation organized and existing under the laws of the State of Maryland with a principal place

of business located at 7801 Fitch Lane, Baltimore, Maryland 21236, and is capable of suing and

being sued.




                                                 1
            Case 1:20-cv-02150-ELH Document 1 Filed 07/23/20 Page 2 of 10



                                JURISDICTION AND VENUE

       3.       This Court may exercise personal jurisdiction over Schmidt Baking Company, Inc.,

because at all times relevant to this action, it was a Maryland corporation; conducted business in

the State of Maryland; and derived revenue from activities in the State of Maryland.

       4.       Jurisdiction in this Court is appropriate pursuant to 28 U.S.C. § 1332 in that

complete diversity of citizenship exists among the parties and the matter in controversy exceeds

the sum of seventy-five thousand dollars ($75,000). This action is not a collusive one designed to

confer jurisdiction on a court of the United States, which it would not otherwise have.


                            FACTS COMMON TO ALL COUNTS

       5.       At all relevant times, the Defendant was engaged in the business of manufacturing,

distributing and selling bread products throughout the country, including in Virginia and West

Virginia where Plaintiff shops for groceries.

       6.       On or around July 4, 2019, Plaintiff purchased hotdog rolls and hamburger buns

(hereafter referred to as the “Subject Bread Products”) at two separate Walmart stores in

Winchester, Virginia and Keyser, West Virginia.

       7.       Upon information and belief, the Defendant manufactured the Subject Bread

Products and caused them to be placed into the stream of commerce.

       8.       Plaintiff consumed the Subject Bread Products on or around July 10, 2019.

       9.       On July 10, 2019, another bread manufacturer, Flower Foods Inc., issued a

voluntary recall with the Food and Drug Administration for hotdog rolls and hamburger buns with

UPC codes matching those purchased by Plaintiff. The recall stated that the hotdog rolls and

hamburger buns might contain trace pieces of plastic unfit and unsafe for consumption.




                                                2
          Case 1:20-cv-02150-ELH Document 1 Filed 07/23/20 Page 3 of 10



       10.      On July 11, 2019, Ms. Corbin presented to the Hampshire Memorial Hospital with

complaints of acute stomach pain and underwent a CT scan of her abdomen and pelvis.

       11.      The CT scan revealed a structure traversing her anterior antral wall with extensive

surrounding inflammatory changes.

       12.      Plaintiff was diagnosed with a gastric microperforation secondary to an ingested

foreign body.

       13.      Plaintiff was then transferred to Winchester Medical Center for further care.

       14.      Plaintiff was admitted to Winchester Medical center from July 12, 2019 through

July 16, 2019, where she received an exploratory laparoscopy with Graham patch repair.

       15.      Plaintiff’s doctors and surgeons opined that the foreign object removed from

Plaintiff during surgery was a piece of plastic she unwittingly consumed.

       16.      Following the procedure, Plaintiff was placed on pain medications and bowel rest.

Plaintiff was started on a clear liquid diet and slowly advanced to post-operative solids after a

period of weeks.

       17.      Plaintiff now has an unsightly scar on her stomach. To this day, she still experiences

profound pain and discomfort when eating.

       18.      Despite admitting that the Defendant manufactured the Subject Bread Products,

Defendant refuses to accept liability for the injuries sustained by Plaintiff as a result of consuming

the plastic-laden Subject Bread Products.

       19.      As such, Plaintiff seeks judgment and damages against Defendant for the injuries

she has sustained.


                                    COUNT I: NEGLIGENCE
       20.      Plaintiff repeats and realleges all previous paragraphs as if fully restated herein.


                                                  3
             Case 1:20-cv-02150-ELH Document 1 Filed 07/23/20 Page 4 of 10



        21.      The Subject Bread Products were placed into the stream of commerce and

negligently sold by the Defendant in a defective and unreasonably dangerous condition, in that the

Subject Bread Products contained inedible pieces of plastic. This latent defect resulted in Plaintiff

unwittingly consuming the plastic and suffering injuries as a result.

        22.      The Subject Bread Products reached Plaintiff without any substantial change in

their condition, and were in the same condition at the time the Subject Bread Products were

consumed by Plaintiff.

        23.      Plaintiff’s injury occurred because of the Defendant’s negligent distributing of

bread products that contained plastic foreign objects. Plaintiff’s injury would not have occurred

had the Subject Bread Products been free of this foreign object.

        24.      The Defendant had a duty to prepare food that was safe for consumption and a duty

to inspect the food to ensure it is safe for consumption. The Defendant breached those duties when

they failed to do either.

        25.      Plaintiff’s injuries were proximately caused by consumption of the defective

Subject Bread Products manufactured, sold, and distributed by the Defendant. All such injuries

were caused solely by the negligence of the Defendant, without any negligence on the part of the

Plaintiff.

        26.      As the direct and proximate result of the Defendant’s acts and omissions, the

Plaintiff suffered ordinary, incidental, and consequential damages as would be anticipated to arise

under the circumstances, which shall be fully proven at the time of trial.

        27.      As a result of the defect described above, Plaintiff suffered injury, pain, and

discomfort, which continued for a prolonged period of time and are ongoing. She has incurred




                                                 4
             Case 1:20-cv-02150-ELH Document 1 Filed 07/23/20 Page 5 of 10



medical bills and lost wages (past and future). All of these damages were incurred as a result of

the Defendant’s negligence, defect, failure to warn, and breach of warranty as described herein.


        WHEREFORE, Plaintiff, Shelva Corbin, demands judgment against the Defendant,

Schmidt Baking Company, Inc., in excess of Seventy-Five Thousand Dollars ($75,000.00) in

compensatory damages, plus interest, and costs.

                                COUNT II: STRICT LIABILITY
                               FOR DEFECT IN MANUFACTURE
        28.      Plaintiff repeats and realleges all previous paragraphs as if fully restated herein.

        29.      The Defendant manufactured and sold the Subject Bread Products that injured the

Plaintiff.

        30.      The Defendants are liable for violations Sec, 21-201 et seq. of the Health General

Article of the Annotated Code of Maryland, known as the Maryland Food, Drug, and Cosmetic

Act, for selling foods that were dangerous for consumption.

        31.      The Subject Bread Products were placed in the stream of commerce and upon sale

reached the Plaintiff without any substantial change in their condition.

        32.      The Defendant manufactured food products, and in particular, the Subject Bread

Products, for sale to the public.

        33.      Bread products that contain plastic foreign objects are unsafe and thus defective

when used in a reasonably foreseeable manner i.e., biting into or consuming them.

        34.      Said bread products in this condition are unfit for human consumption, and

unreasonably dangerous to an extent beyond that contemplated by the ordinary consumer.

        35.      The Subject Bread Products that the Plaintiff purchased and consumed from the

Defendant were contaminated with a plastic foreign object and were therefore, as a result, defective

and unreasonably dangerous.

                                                   5
          Case 1:20-cv-02150-ELH Document 1 Filed 07/23/20 Page 6 of 10



       36.     The Subject Bread Products that the Plaintiff purchased and consumed in a

foreseeable manner were contaminated with the plastic foreign object when they left the

Defendant’s control.

       37.     The Plaintiff’s consumption of the Subject Bread Products caused her severe pain

and required surgery for removal as a direct and proximate result.

       38.     The Defendant is strictly liable to the Plaintiff for the harm proximately caused by

the manufacture and sale of unsafe and defective food.

       39.      As the direct and proximate result of the Defendant’s acts and omissions, the

Plaintiff suffered ordinary, incidental, and consequential damages as would be anticipated to arise

under the circumstances, which shall be fully proven at the time of trial.

       40.     As a result of the defect described above, Plaintiff suffered injury, pain, and

discomfort, which continued for a prolonged period of time and are ongoing. She has incurred

medical bills and lost wages (past and future). All of these damages were incurred as a result of

the Defendant’s negligence, defect, failure to warn, and breach of warranty as described herein.


WHEREFORE, Plaintiff, Shelva Corbin, demands judgment against the Defendant, Schmidt
Baking Company, Inc., in excess of Seventy-Five Thousand Dollars ($75,000.00) in compensatory
damages, plus interest, and costs.

                              COUNT III: FAILURE TO WARN


       41.     Plaintiff repeats and realleges all previous paragraphs as if fully restated herein.

       42.     The Defendant designed, manufactured, distributed, and sold food products,

including the Subject Bread Products, which were contaminated with a rigid foreign object. The

Subject Bread Products, as a result of contamination, were unfit for human consumption, thus

defective, and was not reasonably safe as designed, constructed, manufactured and sold.



                                                 6
            Case 1:20-cv-02150-ELH Document 1 Filed 07/23/20 Page 7 of 10



       43.      The Defendant owed a duty to all persons who consumed their products to

manufacture and sell bread products that were safe to eat and that were not in violation of

applicable food and safety regulations.

       44.      The Defendant owed a duty to all persons who consumed their products to maintain

their premises in a sanitary and safe condition so that the bread products they manufactured and

sold would not be contaminated. In the event that such actions were insufficient to protect the

public, warnings should have been timely issued.

       45.      The Defendant breached the duties owed to their customers, including Plaintiff, by

committing the following acts and omissions of negligence:

       a.       Failure to adequately maintain or monitor the sanitary conditions of their products,

premises, and employees;

       b.       Failure to properly operate their facilities in a safe, clean, and sanitary manner;

       c.       Failure to apply their food safety policies and procedures to ensure the safety and

sanitary conditions of their food products, premises, and employees;

       d.       Failure to properly supervise their employees and agents to prevent the transmission

of objects into their food products on their premises; and

       e.       Failure to take steps to mitigate injuries upon learning about the Flower Foods recall

that involved substantially similar products.

       46.      The Defendant owed a duty to the Plaintiff to use reasonable care in the

manufacture, distribution, and sale of their food products, including the Subject Bread Products.

       47.      The Defendant had a duty to comply with all statutory and regulatory provisions

that pertained or applied to the manufacture, distribution, storage, labeling, and sale of their food

products.



                                                  7
          Case 1:20-cv-02150-ELH Document 1 Filed 07/23/20 Page 8 of 10



       48.     The Plaintiff’s injuries were proximately caused and directly resulted from the

Defendant’s negligence.

       49.     As the direct and proximate result of the Defendant’s acts and omissions, the

Plaintiff suffered ordinary, incidental, and consequential damages as would be anticipated to arise

under the circumstances, which shall be fully proven at the time of trial.

       50.     As a result of the defect described above, Plaintiff suffered injury, pain, and

discomfort, which continued for a prolonged period of time and are ongoing. She has incurred

medical bills and lost wages (past and future). All of these damages were incurred as a result of

the Defendant’s negligence, defect, failure to warn, and breach of warranty as described herein.


       WHEREFORE, Plaintiff, Shelva Corbin, demands judgment against the Defendant,

Schmidt Baking Company, Inc., in excess of Seventy-Five Thousand Dollars ($75,000.00) in

compensatory damages, plus interest, and costs.

                     COUNT IV: BREACH OF IMPLIED WARRANTY


       51.     Plaintiff repeats and realleges all previous paragraphs as if fully restated herein.

       52.     The Defendant sold the Subject Bread Products to the Plaintiff with an implied

warranty of merchantability. The Defendant knew or should have known that the Plaintiff intended

to consume the Subject Bread Products immediately.

       53.     The Defendant was and is in the business of selling food to the public.

       54.     By offering bread products for sale to the general public, the Defendant impliedly

warranted that such products were safe to eat, that they were not contaminated with plastic foreign

objects, and that the bread products had been safely prepared under sanitary conditions.

       55.     The Plaintiff purchased the Subject Bread Products based upon an implied warranty

that the Subject Bread Products were safe to consume and fit for consumption.

                                                  8
            Case 1:20-cv-02150-ELH Document 1 Filed 07/23/20 Page 9 of 10



       56.      By selling the Subject Bread Products with a plastic foreign object in it, while

knowing or having reason to know the food was unsafe, the Defendant breached the implied

warranty of merchantability with regard to the food they manufactured and sold to the Plaintiff.

       57.      The Plaintiff’s injuries were proximately caused and directly resulted from the

Defendant’s breach of implied warranties, and the Plaintiff is thus entitled to recover all actual,

consequential, and incidental damages that flow directly and in a foreseeable fashion from these

breaches.

       58.      Plaintiff suffered severe and painful injuries, which caused her and will continue to

cause her great pain and mental anguish. Plaintiff suffered lost wages as a result of the accident

and will suffer future lost wages for future treatment and/or surgeries.

       59.      Plaintiff has been forced to expend and will continue to expend in the future, large

sums of money for medical care in the treatment of her aforesaid injuries. These injuries are

permanent, and may require future treatment.

       60.      As the direct and proximate result of the Defendant’s acts and omissions, the

Plaintiff suffered ordinary, incidental, and consequential damages as would be anticipated to arise

under the circumstances, which shall be fully proven at the time of trial.

       61.      As a result of the defect described above, Plaintiff suffered injury, pain, and

discomfort, which continued for a prolonged period of time and are ongoing. She has incurred

medical bills and lost wages (past and future). All of these damages were incurred as a result of

the Defendant’s negligence, defect, failure to warn, and breach of warranty as described herein.


       WHEREFORE, Plaintiff, Shelva Corbin, demands judgment against the Defendant,

Schmidt Baking Company, Inc., in excess of Seventy-Five Thousand Dollars ($75,000.00) in

compensatory damages, plus interest, and costs.


                                                  9
        Case 1:20-cv-02150-ELH Document 1 Filed 07/23/20 Page 10 of 10



                                 DEMAND FOR JURY TRIAL

       Plaintiff respectfully demands a jury trial for all counts asserted herein.


                                                      Respectfully submitted,
                                                      /s/ Peter T. Anderson
                                                      Peter T. Anderson, Esq.
                                                      MD Bar No. 18123
                                                      Christina Graziano, Esq.
                                                      (Pro Hac Vice forthcoming)
                                                      Ketterer, Browne & Anderson, LLC
                                                      336 S. Main Street
                                                      Bel Air, MD 21014
                                                      Telephone: (410) 420-0184
                                                      Email: Peter@kbaattorneys.com
                                                              Christina@kbaattorneys.com



                                                      Counsel for Plaintiffs


Dated: July 23, 2020




                                                 10
